                      Case 1:20-cv-01723-SAB Document 6 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                         EASTERN DISTRICT OF CALIFORNIA
 8

 9       ALEATRICE THOMAS,                                            Case No. 1:20-cv-01723-SAB

10                         Plaintiff,                                 ORDER REQUIRING PLAINTIFF TO
                                                                      SHOW CAUSE WHY SOCIAL SECURITY
11               v.                                                   APPEAL SHOULD NOT BE DISMISSED
                                                                      AS UNTIMELY
12       COMMISSIONER OF SOCIAL SECURITY,
                                                                      FOURTEEN DAY DEADLINE
13                         Defendant.

14

15              On December 7, 2020, Aleatrice Thomas (“Plaintiff”) proceeding pro se and in forma

16 pauperis, filed this action seeking judicial review of the denial of disability benefits pursuant to

17 the Social Security Act. In her complaint, Plaintiff states that she received notice that her Social
                                                                   1
18 Security claim had been denied on September 20, 2020. (Compl. 3, ECF No. 1.) Attached to

19 the complaint is the appeals counsel decision denying her appeal on reconsideration, dated
20 September 20, 2020. (Id. at 6-9.)

21              Generally, the United States and its agencies are entitled to sovereign immunity from suit

22 unless Congress has expressly waived immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994);

23 Kaiser v. Blue Cross of California, 347 F.3d 1107, 1117 (9th Cir. 2003); Hodge v. Dalton, 107

24 F.3d 705, 707 (9th Cir. 1997).                  In the Social Security Act, the United States has waived

25 sovereign immunity only for limited judicial review of the Social Security Administration’s final

26 decisions. Mathews v. Eldridge, 424 U.S. 319, 327 (1976). Under 42 U.S.C. § 405(g), “[a]ny
27
     1
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                  1
               Case 1:20-cv-01723-SAB Document 6 Filed 01/13/21 Page 2 of 3


 1 individual, after any final decision of the Commissioner of Social Security made after a hearing

 2 to which he was a party, irrespective of the amount in controversy, may obtain a review of such

 3 decision by a civil action commenced within sixty days after the mailing to him of notice of such

 4 decision or within such further time as the Commissioner of Social Security may allow.”

 5 (emphasis added.) Congress has strictly limited the Court’s jurisdiction of over Social Security

 6 actions.

 7          No findings of fact or decision of the Commissioner of Social Security shall be
            reviewed by any person, tribunal, or governmental agency except as herein
 8          provided. No action against the United States, the Commissioner of Social
            Security, or any officer or employee thereof shall be brought under section 1331
 9          or 1346 of Title 28 to recover on any claim arising under this subchapter.
10 42 U.S.C. § 405(h).

11          In order for this Court to consider Plaintiff’s Social Security appeal, she must

12 demonstrate that she has complied with the requirements of Section 405(g), including that she

13 has received a final decision and that this action is filed “within sixty days after the mailing to

14 [her] of notice of such decision” after a hearing. See 42 U.S.C. 405(g) (emphasis added).

15          In order to seek judicial review of a denial of Social Security benefits and/or disability

16 benefits, an individual must have filed a complaint in the United States District Court within

17 sixty days of receiving an adverse determination from the Appeals Council.             Here, while

18 Plaintiff met the jurisdictional requirement by receiving a final notice that her appeal was denied,

19 it is apparent on the face of the complaint that she did not file her appeal within the time frame
20 provided by section 405(g). The requirement that any appeal of the final decision be filed within

21 sixty days is a period of limitations and may be subject to equitable tolling. Bowen v. City of

22 New York, 476 U.S. 467, 478, 480 (1986); Vernon v. Heckler, 811 F.2d 1274, 1277 (9th Cir.

23 1987).

24          Plaintiff’s Social Security application was denied on reconsideration on September 20,

25 2020, and she was advised in the notice that she had sixty days to file a civil action requesting

26 court review. (ECF No. 1 at 6-7.) Under the Social Security regulations, “ ‘[m]ailing is
27 construed as the date of receipt of the notice, which is presumed to occur five days after the date

28 of the notice[,]” Vernon, 811 F.2d at 1277 (quoting 20 C.F.R. § 422.210(c)), and Plaintiff was


                                                     2
               Case 1:20-cv-01723-SAB Document 6 Filed 01/13/21 Page 3 of 3


 1 advised of such in the September 20, 2020 notice. Further, the time frame to file any appeal of

 2 the final decision “may be extended by the Appeals Council upon a showing of good cause.” 20

 3 C.F.R. § 422.210(c). The notice advised Plaintiff that if she was unable to file an appeal within

 4 sixty days she could ask the Appeals Council to extend her time to file. (ECF no. 1 at 7.)

 5          Plaintiff states in her complaint that she received the notice that the Commissioner’s

 6 decision was final on September 20, 2020. (Compl. at 3.) Allowing for the five days from the

 7 date of the notice for mailing, Plaintiff was required to file her complaint in the district court on

 8 or before November 24, 2020. Plaintiff did not file her complaint in this action until December

 9 7, 2020, thirteen days after the limitations period had expired and has not alleged that she

10 received an extension of time from the Appeals Council to seek judicial review of the final

11 decision.    Therefore, it appears from the face of Plaintiff’s complaint that this action was

12 untimely filed and should be dismissed.

13          Accordingly, IT IS HEREBY ORDERED THAT, within fourteen (14) days of the date

14 of service of this order, Plaintiff shall show cause in writing why this action should not be

15 dismissed as untimely filed.

16
     IT IS SO ORDERED.
17

18 Dated:      January 13, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                     3
